       Case: 3:19-cv-00602-wmc Document #: 40 Filed: 10/30/19 Page 1 of 5


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


BAD RIVER BAND OF THE TRIBE OF CHIPPEWA
INDIANS OF THE BAD RIVER RESERVATION,
                                                                   PRELIMINARY PRETRIAL
                      Plaintiff,                                    CONFERENCE ORDER
       v.
                                                                           19-cv-602-wmc
ENBRIDGE, INC., et al.,

                    Defendants.
_____________________________________________________________________________________

       This court held a telephonic preliminary pretrial conference on October 29, 2019. Both

sides were represented by counsel. The court set the schedule for this case and advised the

parties that their conduct throughout this case is governed by this pretrial conference order and

its attachments, which are available electronically in a hyperlink in the same docket entry as the

order itself. Please note that occasionally Judge Conley makes changes to the attachments. As

such, unless you do not have access to the attachments electronically (e.g., you are a pro se

litigant), you should review the most recent version of the appropriate attachment to assure

compliance when preparing summary judgment or other pre-trial submissions.

       The parties and their attorneys must at all times treat everyone involved in this lawsuit

with courtesy and consideration. The parties must attend diligently to their obligations in this

lawsuit and must reasonably accommodate each other in all matters so as to secure the just,

speedy and inexpensive resolution of each proceeding in this matter as required by Fed. R. Civ.

Pro. 1. Failure to do so shall have consequences.




1.     Rule 26(a)(1) Disclosures:

               First Round: December 20, 2019

               Second Round: January 31, 2020
       Case: 3:19-cv-00602-wmc Document #: 40 Filed: 10/30/19 Page 2 of 5




2.     Amendments to the Pleadings: By Leave of Court




3.     Disclosure of Liability Experts: To be Decided by the Parties




4.     Deadline for Filing Dispositive Motions: January 15, 2021

       Dispositive motions may be filed and served by any party on any date up to the deadline

set above. All dispositive motions must be accompanied by supporting briefs. All responses to any

dispositive motion must be filed and served within 30 calendar days of service of the motion.

Any reply by the movant must be filed and served within 15 calendar days of service of the

response. The parties may not modify this schedule without leave of court.

       If any party files a motion for summary judgment, then all parties must follow this court’s

Summary Judgment Procedures, the most recent version of which is available as an attachment

to this Order via hyperlink. The court will not consider any document that does not comply with

its summary judgment procedure. A party may not file more than one motion for summary

judgment in this case without leave of court.

       Parties are to undertake discovery in a manner that allows them to make or respond to

dispositive motions within the scheduled deadlines. The fact that the general discovery deadline

cutoff, set forth below, occurs after the deadlines for filing and briefing dispositive motions is not

a ground for requesting an extension of the motion and briefing deadlines.




5.     Disclosure of Damages Experts: To be Determined by the Parties


                                                  2
       Case: 3:19-cv-00602-wmc Document #: 40 Filed: 10/30/19 Page 3 of 5




6.     Discovery Cutoff: May 14, 2021

       All discovery in this case must be completed not later than the date set forth above,

absent written agreement of all parties to some other date. Absent written agreement of the

parties or a court order to the contrary, all discovery must conform with the requirements of

Rules 26 through 37 and 45. Rule 26(a)(1) governs initial disclosures unless the parties agree

in writing to the contrary.

       The following discovery materials shall not be filed with the court unless they concern a

motion or other matter under consideration by the court: interrogatories; responses to

interrogatories; requests for documents; responses to requests for documents; requests for

admission; and responses to requests for admission.

       A party need not file a deposition transcript with the court until that party is using the

deposition in support of some other submission, at which time the entire deposition must be

filed. All deposition transcripts must be in compressed format. The court will not accept

duplicate transcripts. The parties must determine who will file each transcript.

       A party may not file a motion regarding discovery until that party has made a good faith

attempt to resolve the dispute. All efforts to resolve the dispute must be set forth in any

subsequent discovery motion filed with this court. By this order, the court requires all parties to

a discovery dispute to attempt to resolve it quickly and in good faith. Failure to do so could result

in cost shifting and sanctions under Rule 37.

       This court also expects the parties to file discovery motions promptly if self-help fails.

Parties who fail to do so may not seek to change the schedule on the ground that discovery

proceeded too slowly to meet the deadlines set in this order.



                                                 3
        Case: 3:19-cv-00602-wmc Document #: 40 Filed: 10/30/19 Page 4 of 5




        All discovery-related motions must be accompanied by a supporting brief, affidavit, or

other document showing a prima facie entitlement to the relief requested. Any response to a

discovery motion must be served and filed within seven calendar days of service of the motion.

Replies may not be filed unless requested by the court.




7.      Settlement Letters: May 14, 2021

        Not later than this date, each party must submit a confidential settlement letter to the

clerk of court at clerkofcourt@wiwd.uscourts.gov. The letter should set forth the terms and

conditions upon which that party would settle this case. These letters will not become part of

the record in this case and will not be shared with the presiding judge or opposing counsel.

        The clerk of court may independently initiate settlement discussions with counsel based

upon the settlement letters. A party can also request mediation at any time, before or after

settlement letters are filed, by contacting the clerk of court via e-mail or telephone at 608-261-

5795.




8.      Rule 26(a)(3) Disclosures and all motions in limine: May 28, 2021

                                                        Responses: June 18, 2021

        The first date is the deadline to file and serve all Rule 26(a)(3) disclosures, as well as all

motions in limine, proposed voir dire questions, proposed jury instructions, and proposed verdict

forms. All responses in opposition are due by the second date. The format for submitting

proposed voir dire questions, jury instructions and verdict forms is set forth in the Jury Trial

Procedures for Pretrial Submissions, the most recent version of which is available as an

attachment to this Order via hyperlink.

                                                  4
       Case: 3:19-cv-00602-wmc Document #: 40 Filed: 10/30/19 Page 5 of 5




9.     Final Pretrial Conference: June 29 2021 at 3:00 p.m.

       Lead counsel for each party must appear in person. Any deposition that has not been

filed with the Clerk of Court by the date of the final pretrial conference shall not be used by any

party for any purpose at trial.




10.    Trial: July 19, 2021 at 9:00 a.m.

       Trial shall be to a jury of eight and shall be bifurcated. The parties estimate that this case

will take two to six weeks to try. Absent further order of this court, the issues to be tried shall

be limited to those identified by the parties in their pretrial conference report to the court.

       This case will be tried in an electronically equipped courtroom and the parties shall

present their evidence using this equipment. Counsel shall ensure the compatibility of any of

their personal equipment with the court’s system prior to the final pretrial conference or shall

forfeit their right to use any personal equipment that is not compatible with the court’s system.




11.    Reporting Obligation of Corporate Parties.

       All parties that are required to file a disclosure of corporate affiliations and financial

interest form have a continuing obligation throughout this case promptly to amend that form to

reflect any changes in the answers.




       Entered this 30th day of October, 2019..

                                              BY THE COURT:

                                              /s/

                                              STEPHEN L. CROCKER
                                              Magistrate Judge


                                                    5
